NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 18, 2016* 
                                Decided August 18, 2016 
                                              
                                         Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 15‐2480 
 
JARVIS POSTLEWAITE,                             Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Illinois. 
                                                 
      v.                                        No. 14‐cv‐0839‐MJR‐SCW 
                                                 
STEPHEN DUNCAN, et al.,                         Michael J. Reagan, 
      Defendants‐Appellees.                     Chief Judge. 

                                        O R D E R 

       Jarvis Postlewaite, an Illinois prisoner, brought this suit under 42 U.S.C. § 1983 
alleging constitutionally deficient medical treatment. The district court granted 
summary judgment for the defendants, finding that Postlewaite had failed to exhaust 
his administrative remedies before suing. Because Postlewaite sought and obtained 
leave to proceed with this appeal knowing that he already had “struck out” under the 
Prison Litigation Reform Act, we dismiss the appeal. 


                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐2480                                                                              Page 2 
 
        In the year before filing his complaint in this litigation, Postlewaite had filed four 
other § 1983 suits, two of which had been dismissed and resulted in “strikes.” 
See Postlewaite v. Godinez, No. 1:13‐cv‐06376 (N.D. Ill. Nov. 5, 2013) (dismissed for failure 
to state a claim); Postlewaite v. Godinez, No. 3:14‐cv‐00501 (S.D. Ill. June 26, 2014) (same). 
And by the time the district court granted summary judgment, Postlewaite had 
incurred a third strike.1  See Postlewaite v. Duncan, No. 3:14‐cv‐01312 (S.D. Ill. Feb. 23, 
2015) (dismissed for failure to state a claim). In each of these decisions, Postlewaite was 
told that he had incurred a strike, and in the last he was specifically told that he had 
struck out and thus no longer was eligible to litigate in federal court without prepaying 
all fees in full.   

        And yet when Postlewaite asked the district court for permission to proceed 
in forma pauperis in this appeal, he did not disclose his three strikes, which bar him 
from proceeding without prepayment of fees. See 28 U.S.C. § 1915(g). Apparently 
unaware that Postlewaite had struck out, the district court granted his request and 
assessed an initial partial filing fee of $4.52 (which he still has not paid). He deceived 
the district court and perpetrated a fraud on this court by falsely representing that he is 
eligible to proceed in forma pauperis. See Sloan v. Lesza, 181 F.3d 857, 858–59 (7th Cir. 
1999). Postlewaite’s failure to disclose his litigation history is grounds for immediately 
terminating this appeal as a sanction for misconduct. See Hoskins v. Dart, 633 F.3d 541, 
543–44 (7th Cir. 2011); Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008). 

        Accordingly, the appeal is DISMISSED. We will enter an order directing the 
clerks of all courts in this circuit to return unfiled all papers Postlewaite submits (other 
than collateral attacks on his imprisonment) until all outstanding fees (including the full 
appellate fees of $505 in this case) are paid. See Sloan, 181 F.3d at 859; Support Sys. Int’l, 
Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). 




                                                 
            1  Since that time at least five more of Postlewaite’s lawsuits have been dismissed. 

See Postlewaite v. Tilden, No. 1:15‐cv‐01405 (C.D. Ill. Feb. 3, 2016) (dismissed for failure to 
state a claim); Postlewaite v. Tilden, No. 1:16‐cv‐01087 (C.D. Ill. July 8, 2016) (dismissed as 
frivolous and malicious); Postlewaite v. Todd, No. 1:16‐cv‐01102 (C.D. Ill. July 12, 2016) 
(dismissed for committing fraud on the court); Postlewaite v. Gennan, No. 1:16‐cv‐01153 
(C.D. Ill. July 12, 2016) (same); Postlewaite v. Pierce, No. 1:16‐cv‐01119 (C.D. Ill. July 14, 
2016) (same).